DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed 7 December 2021 are entered.  Claims 1, 6, 8-10, and 15 are currently amended.  Claims 5, 7, 14, and 24-26 are canceled.  Claims 1-4, 6, 8-13, 15-23, and 27 are allowed. 
Claim 1 is amended to incorporate all limitations of claims 26 (and claims 5 and 7, from which claim 26 depended) and claim 14.  By this amendment, claim 1 is rendered allowable. 
By the incorporation of prior claim 14 into claim 1, the subject matter of claim 1 is distinguished from the subject matter of claim 27. 

Allowable Subject Matter
Claim 1-4, 6, 8-13, 15-23, and 27 is allowed.
Reasons for allowance are discussed in prior Office Actions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/            Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762